Dear Judge Connor:
You have requested this office to issue an advisory opinion as to the qualifications to be met by candidates in a mayoral election if the qualification period runs from January 28 to January 30, 2004.
La.R.S. 33:384 gives the qualifications for the municipal position of mayor:
     The mayor shall be an elector of the municipality who at the time of qualification as a candidate for the office of mayor shall have been domiciled and actually resided for at least the immediately preceding year in the municipality.
Therefore, a candidate for mayor, at the time of qualification must be a registered voter and must have been domiciled and resided in the municipality for at least the immediately preceding year. In this particular case, the candidate would have had to be a resident of the municipality from at least January 28, 2003, which is one year from the opening of qualifying in 2004.
Very truly yours,
RICHARD P. IEYOUB
ATTORNEY GENERAL
                        By:  _______________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;mjb
Date Released:  April 11, 2003
ANGIE ROGERS LAPLACE
Assistant Attorney General